Matter of Winston (2018 NY Slip Op 02535)





Matter of Winston


2018 NY Slip Op 02535


Decided on April 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2018

[*1]In the Matter of JAMES P. WINSTON, an Attorney. (Attorney Registration No. 4594685)

Calendar Date: April 2, 2018

Before: McCarthy, J.P., Devine, Mulvey, Aarons and Rumsey, JJ.


James P. Winston, North Palm Beach, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
James P. Winston was admitted to practice by this Court in 2008 and lists a business address in North Palm Beach, Florida with the Office of Court Administration. Winston has applied to this Court, by affidavit sworn to February 6, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence dated March 14, 2018.
In response to AGC's objections, however, Winston has submitted a supplemental affidavit, sworn to March 20, 2018, which provides the required information that he omitted from his original affidavit (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a], Appendix E, Instructions [2]). Winston has therefore cured the only identified deficiency in his application (see generally Matter of Quigley, 151 AD3d 1541 [2017]). With AGC voicing no other substantive objection to his application, and having determined that Winston is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
McCarthy, J.P., Devine, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that James P. Winston's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that James P. Winston's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that James P. Winston is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Winston is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that James P. Winston shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Winston's previous application seeking leave to resign from the New York bar was denied by order of this Court (146
AD3d 1225 [2017]).